Citation Nr: 0800180	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  06-00 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for 
spondylolisthesis with left leg radiculopathy for the period 
prior to February 17, 2006, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased evaluation for 
spondylolisthesis with left leg radiculopathy as of February 
17, 2006, currently evaluated as 40 percent disabling.


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel







INTRODUCTION

The veteran had active military service from June 1977 to 
July 1986.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2004 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.


FINDINGS OF FACT

1.  For the period prior to February 17, 2006, the veteran's 
spondylolisthesis with left leg radiculopathy was manifested 
by no more than forward flexion of the thoracolumbar spine 
limited to 50 degrees of motion with additional pain and loss 
of motion with repetition approximating 30 degrees of forward 
flexion.

2.  For the period as of February 17, 2006, the veteran's 
spondylolisthesis with left leg radiculopathy was manifested 
by no more than forward flexion of the thoracolumbar spine 
limited to 20 degrees of motion.


CONCLUSIONS OF LAW

1.  For the period prior to February 17, 2006, the criteria 
for an evaluation for spondylolisthesis with left leg 
radiculopathy of 40 percent, but not greater, have been met.  
38 U.S.C. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.2, 4.3, 
4.7, 4.40, 4.71a, Diagnostic Code 5239 (2007).

2.  For the period as of February 17, 2006, the criteria for 
an evaluation for spondylolisthesis with left leg 
radiculopathy of greater than 40 percent have not been met.  
38 U.S.C. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.2, 4.3, 
4.7, 4.40, 4.71a, Diagnostic Code 5239 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim. 38 C.F.R. § 
3.159 (2006).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in July 2004.  The 
RO's May 2004 notice letter advised the veteran what 
information and evidence was needed to substantiate the claim 
decided herein and what information and evidence must be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the veteran.  In this way, he was advised of 
the need to submit any evidence in his possession that 
pertains to the claim.  He was specifically told that it was 
his responsibility to support the claim with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies. The duty to notify the veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A.   
§ 5103. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A March 2006 VCAA letter provided such notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

Post-service treatment reports from the Fayetteville VA 
Medical Center (VAMC) are included in the record.  The 
veteran has not identified any additional current medical 
records that should be obtained.  The veteran was afforded VA 
examinations in May 2004 and February 2006.  See 38 U.S.C.A. 
§ 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2007); Wells 
v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where, as in the present case, entitlement to compensation 
has already been established and increase in disability 
rating is at issue, present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Therefore, although the Board has thoroughly reviewed all 
evidence of record, the more critical evidence consists of 
the evidence generated during the appeal period.  Further, 
the Board must evaluate the medical evidence of record since 
the filing of the claim for increased rating and consider the 
appropriateness of a "staged rating" (i.e., assignment of 
different ratings for distinct periods of time, based on the 
facts).  See Hart v. Mansfield, No. 05-2424 (U.S. Court of 
Appeals for Veterans Claims, Nov. 19, 2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

The veteran's spondylolisthesis with left leg radiculopathy 
is currently evaluated under Diagnostic Code 5239 for 
spondylolisthesis or segmental instability, which is rated 
under the General Rating Formula for Diseases and Injuries of 
the Spine (Genera Rating Formula).  38 C.F.R. § 4.71a, 
Diagnostic Code 5239 (2007). 

Under the General Rating Formula, with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease, unfavorable ankylosis of the entire spine 
warrants a 100 percent rating.  Forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine warrants a 40 
percent rating.  Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spine 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis warrants a 20 percent rating.

Note (1): Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion for the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire thoracolumbar spine, or 
the entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due to 
pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment in neutral position 
(zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

Entitlement to an Increased Evaluation Prior to February 17, 
2006

For the period prior to February 17, 2006, the Board finds 
that the veteran is entitled to an evaluation of 40 percent, 
but not greater, for spondylolisthesis with left leg 
radiculopathy.  In this regard, the Board notes that the 
veteran's thoracolumbar spine disorder was manifested during 
this period by subjective complaints of pain, difficulty 
standing and sitting, fatigability and decreased range of 
motion.  In addition, there is objective evidence of painful 
motion, tenderness and limitation of motion of the 
thoracolumbar spine.  There is no evidence, however, of 
ankylosis of the thoracolumbar spine or the entire spine, nor 
is there evidence of neurologic abnormalities.

With regards to range of motion testing, a May 2004 VA exam 
noted the veteran as having forward flexion from zero to 50 
degrees, extension from zero to 10 degrees, left and right 
lateral flexion from zero to 20 degrees, left lateral 
rotation from zero to 35 degrees and right lateral rotation 
from zero to 30 degrees.  The examiner noted that the veteran 
experienced fatigability of the lumbosacral spine, with 
repetition of movement causing increased pain and additional 
loss of motion.  However, the examiner did not quantify this 
additional loss of motion.

Initially, the Board notes that the limitation of motion 
noted in the May 2004 VA examination report does not entitle 
the veteran to an evaluation higher than 20 percent disabling 
for the period prior to February 17, 2006.  The examiner 
found the veteran to have forward flexion of 50 degrees, 
whereas a 40 percent evaluation contemplates forward flexion 
of the thoracolumbar spine no greater than 30 degrees.  
However, as noted above, the examiner found repetition to 
cause increased pain and limitation of motion, factors that 
must be taken into consideration.  See DeLuca, 8 Vet. App. at 
206-07.  Viewing the additional loss of motion in light of 
other evidence of record, including a February 2006 VA 
examination indicating forward flexion of zero to 20 degrees, 
the Board finds the evidence to be in genuine equipoise as to 
whether the veteran's thoracolumbar spine disorder more 
closely approximated a 20 percent or 40 percent evaluation 
for the period prior to February 17, 2006.  Therefore, 
resolving the benefit of the doubt in favor of the veteran in 
accordance with 38 C.F.R. § 4.3, the Board finds that the 
veteran's spondylolisthesis with left leg radiculopathy meets 
the criteria for a 40 percent disability evaluation under 
38 C.F.R. § 4.71a on the basis that forward flexion 
approximates 30 degrees.  

As a final note, the Board notes that the evidence of record 
does not demonstrate entitlement to a rating in excess of 40 
percent for the period prior to February 17, 2006.  In this 
regard, the Board observes that there is no competent medical 
evidence of ankylosis of the thoracolumbar spine or of the 
entire spine.  Thus, a higher evaluation is not warranted 
under the General Rating Formula.  The Board has also 
considered whether separate evaluation for neurological 
disability is warranted under Note (1) of the General Rating 
Formula.  However, no such disability is shown, and a 
separate evaluation for neurological disability is not 
warranted.




Entitlement to an Increased Evaluation as of February 17, 
2006

As of February 17, 2006, the Board finds that the veteran is 
not entitled to an evaluation in excess of 40 percent for 
spondylolisthesis with left leg radiculopathy.  In this 
regard, the veteran is receiving the highest maximum rating 
under the General Rating Formula for spine disabilities based 
on range of motion of the thoracolumbar spine without 
evidence of ankylosis.  Therefore, a further discussion of 
limitation of motion as of February 17, 2006, is not 
necessary.

The Board again observes that there is no evidence of 
ankylosis of the thoracolumbar spine or of the entire spine.  
Thus, an evaluation in excess of 40 percent is not warranted 
under the General Rating Formula.  The Board has also 
considered whether separate evaluation for neurological 
disability is warranted under Note (1) of the General Rating 
Formula as of February 17, 2006.  However, no such disability 
is shown, and a separate evaluation for neurological 
disability is not warranted.

As a final matter, the Board has contemplated whether the 
case should be referred for extra-schedular consideration.  
An extra-schedular disability rating is warranted if the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that 
application of the regular schedular standards would be 
impracticable.  38 C.F.R. § 3.321(b)(1) (2006).  The Board 
finds no evidence that the veteran's service-connected 
spondylolisthesis with left leg radiculopathy presents such 
an unusual or exceptional disability picture at any time so 
as to require consideration of an extra-schedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  The 
objective medical evidence of record shows that, while 
manifestations of the veteran's spondylolisthesis does have 
an effect on occupational activities, it does not result in a 
marked functional impairment in a way or to a degree other 
than that addressed by VA's Rating Schedule.  The schedular 
rating criteria are designed to compensate for average 
impairments in earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. § 
1155 (West 2002).  Generally, the degrees of disability 
specified in the rating schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1 (2005).  
Consequently, the Board concludes that referral of this case 
for consideration of an extra-schedular rating is not 
warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


ORDER

An evaluation of 40 percent, but not greater, for 
spondylolisthesis with left leg radiculopathy is granted 
prior to February 17, 2006.

Entitlement to an increased evaluation in excess of 40 
percent for spondylolisthesis with left leg radiculopathy as 
of February 17, 2006, is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


